Case 1:18-cv-00448-DKW-RLP Document 25 Filed 03/05/19 Page 1 of 7    PageID #: 816




  MCCORRISTON MILLER MUKAI MACKINNON LLP

  NADINE Y. ANDO                 3158-0
  LISA W. CATALDO                6159-0
                          th
  Five Waterfront Plaza, 4 Floor
  500 Ala Moana Boulevard
  Honolulu, Hawai‘i 96813
  Telephone: (808) 529-7300
  Facsimile: (808) 524-8293
  Email: ando@m4law.com; cataldo@m4law.com
  Attorneys for Defendants
  AIG SPECIALTY INSURANCE CO. f/k/a
  CHARTIS SPECIALTY INSURANCE CO. and
  AMERICAN INTERNATIONAL GROUP, INC. and
  McCORRISTON MILLER MUKAI MACKINNON LLP

                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  MICHAEL C. GREENSPON,                  )   CIVIL NO. 18-00448 DKW-RLP
                                         )
                    Plaintiff,           )   DEFENDANTS AIG SPECIALTY
                                         )   INSURANCE CO. f/k/a CHARTIS
             vs.                         )   SPECIALTY INSURANCE CO.,
                                         )   AMERICAN INTERNATIONAL
  AIG SPECIALTY INSURANCE CO.            )   GROUP, INC., and MCCORRISTON
  f/k/a CHARTIS SPECIALTY                )   MILLER MUKAI MACKINNON
  INSURANCE CO.; AMERICAN                )   LLP’S RULE 16 SCHEDULING
  INTERNATIONAL GROUP, INC.;             )   CONFERENCE STATEMENT;
  PROMMIS SOLUTIONS HOLDING              )   CERTIFICATE OF SERVICE
  CORP. n/k/a OLD ALABAMA                )
  CLOSING CORP.; MCCORRISTON             )   Scheduling Conference:
  MILLER MUKAI MACKINNON LLP;            )   Date: March 12, 2019
  DOES 1-30,                             )   Time: 9:45 a.m.
                                         )   Judge: Hon. Richard L. Puglisi
                    Defendants.          )
                                         )   No trial date set.
                                         )


  389053.1
Case 1:18-cv-00448-DKW-RLP Document 25 Filed 03/05/19 Page 2 of 7           PageID #: 817




              DEFENDANTS AIG SPECIALTY INSURANCE CO.
         f/k/a CHARTIS SPECIALTY INSURANCE CO., AMERICAN
    INTERNATIONAL GROUP, INC., and MCCORRISTON MILLER MUKAI
   MACKINNON LLP’S RULE 16 SCHEDULING CONFERENCE STATEMENT

        DEFENDANTS AIG SPECIALTY INSURANCE CO. f/k/a CHARTIS

  SPECIALTY INSURANCE CO., AMERICAN INTERNATIONAL GROUP,

  INC., and MCCORRISTON MILLER MUKAI MACKINNON LLP (“M4)

  (collectively “Defendants”), through their counsel, McCorriston Miller Mukai

  MacKinnon LLP, hereby submit this Scheduling Conference Statement pursuant to

  Rule 16 of the Federal Rules of Civil Procedure (“FCRP”) and Local Rule 16.2 of

  the United States District Court for the District of Hawai‘i.

  I.    NATURE OF THE CASE

        Plaintiff Michael Greenspon (“Plaintiff”) filed his Verified Complaint for

  Declaratory Judgment in the Second Circuit Court of the State of Hawai‘i in

  September 2017 (“Complaint”). Plaintiff named Defendants as well as Prommis

  Solutions Holding Corp. n/k/a Old Alabama Closing Corp. (“Prommis”) in the

  caption.

        This lawsuit represents Plaintiff’s effort to collect insurance proceeds he

  asserts are available to satisfy the March 2018 Findings of Fact, Conclusions of

  Law and Order Granting Plaintiff’s Motion for Entry of Default Judgment and




                                            2
Case 1:18-cv-00448-DKW-RLP Document 25 Filed 03/05/19 Page 3 of 7            PageID #: 818




  Final Judgment that Plaintiff obtained in Greenspon v. Prommis Holdings, LLC, et

  al., Civ. 14-1-0018(2), Second Circuit Court, State of Hawai‘i.

        Plaintiff seeks “a binding declaration that the Policy provides coverage for

  Plaintiff’s Claim and that AIG is obligated to pay Plaintiff the Policy limits in

  satisfaction of Plaintiff’s Claim, and that the excess coverage provisions of the

  Policy are applicable to Plaintiff’s claim.”1 Additionally, Plaintiff seeks pre-

  judgment interest. Plaintiff does not assert any claims against either M4 or

  Prommis.

        Defendants removed this case, and Plaintiff filed his Motion to Decline

  Jurisdiction and Remand (“Remand Motion”). On February 25, 2019, Judge

  Watson denied the Remand Motion, finding in part that M4 had been fraudulently

  joined: “The Complaint does not state a claim or even a theory of liability against”

  M4.

        On March 4, 2019, M4 filed a Motion for Judgment on the Pleadings. Also

  on March 4, 2019, AIG International Group, Inc. filed its Motion for Judgment on

  the Pleadings on the basis that the Complaint fails to state a claim against

  American International Group, Inc., because American International Group, Inc. is

  not a party to, and has no obligations under, the insurance contract at issue.


        1
          “AIG” is defined in the Complaint to include, collectively, Defendants AIG
  Specialty Insurance Co. f/k/a Chartis Specialty Insurance Co. and American
  International Group, Inc.

                                            3
Case 1:18-cv-00448-DKW-RLP Document 25 Filed 03/05/19 Page 4 of 7            PageID #: 819




         Defendants deny Plaintiff has any right to any relief.

  II.    JURISDICTION AND VENUE

         The Court has original jurisdiction, as complete diversity exists between the

  parties and the amount in controversy exceeds $75,000, exclusive of interest and

  costs pursuant to 28 U.S.C. §§ 1332(a), 1441(b). Venue is proper pursuant to

  28 U.S.C. §1391(b)(2) (i.e., a substantial part of the events giving rise to the claims

  occurred in the District of Hawai‘i).

  III.   DEMAND FOR JURY TRIAL

         A jury trial has not been demanded.

  IV.    APPROPRIATENESS OF DISCLOSURES

         Defendants believe that disclosures will be pursuant to Fed. R. Civ. P. 26

  and 26.1, however, Defendants maintain, the initial disclosures should occur after

  the court’s decisions on the pending dispositive motions.

  V.     DISCOVERY AND MOTIONS

         No discovery has been completed or is pending. The Motions for Judgment

  on the Pleadings filed by M4 and AIG International Group, Inc. are pending.

  VI.    SPECIAL PROCEDURES

         Defendants are not aware of any special procedures necessary for this case at

  this time.




                                             4
Case 1:18-cv-00448-DKW-RLP Document 25 Filed 03/05/19 Page 5 of 7     PageID #: 820




  VII. RELATED CASES

        Greenspon v. Prommis Holdings, LLC, et al., Civ. 14-1-0018(2), Second
        Circuit Court (Maui), State of Hawai‘i

  VIII. ADDITIONAL MATTERS

        None.

        DATED: Honolulu, Hawai‘i, March 5, 2019.


                                      /s/ Lisa W. Cataldo
                                      NADINE Y. ANDO
                                      LISA W. CATALDO

                                      Attorneys for Defendants
                                      AIG SPECIALTY INSURANCE CO. f/k/a
                                      CHARTIS SPECIALTY INSURANCE CO.
                                      and AMERICAN INTERNATIONAL
                                      GROUP, INC. and McCORRISTON
                                      MILLER MUKAI MACKINNON LLP




                                        5
Case 1:18-cv-00448-DKW-RLP Document 25 Filed 03/05/19 Page 6 of 7            PageID #: 821




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI’I

  MICHAEL C. GREENSPON,       )                      CIVIL NO. 18-00448 DKW-RLP
                              )
                  Plaintiff,  )                      CERTIFICATE OF SERVICE
         vs.                  )
                              )
  AIG SPECIALTY INSURANCE CO. )
  f/k/a CHARTIS SPECIALTY     )
  INSURANCE CO.; AMERICAN     )
  INTERNATIONAL GROUP, INC.;  )
  PROMMIS SOLUTIONS HOLDING   )
  CORP. n/k/a OLD ALABAMA     )
  CLOSING CORP.; MCCORRISTON  )
  MILLER MUKAI MACKINNON LLP; )
  DOES 1-30,                  )
                              )
                  Defendants. )
                              )

                                CERTIFICATE OF SERVICE

             I hereby certify that a copy of the foregoing document was duly served upon

  the following parties on this date as indicated below:




  389053.1
Case 1:18-cv-00448-DKW-RLP Document 25 Filed 03/05/19 Page 7 of 7           PageID #: 822



                                                        CM/ECF    Hand        U.S. Mail
                                                                 Delivery
              MICHAEL C. GREENSPON
              1135 Makawao Avenue, Suite 103 #321                                
              Makawao, HI 96768
                   Plaintiff Pro Se


             DATED: Honolulu, Hawai‘i, March 5, 2019.


                                         /s/ Lisa W. Cataldo
                                         NADINE Y. ANDO
                                         LISA W. CATALDO

                                         Attorneys for Defendants
                                         AIG SPECIALTY INSURANCE CO. f/k/a
                                         CHARTIS SPECIALTY INSURANCE CO.
                                         and AMERICAN INTERNATIONAL
                                         GROUP, INC. and McCORRISTON
                                         MILLER MUKAI MACKINNON LLP




  389053.1                                 2
